Champlin, J.
The plaintiff is a banker, residing at Union-ville, Michigan, and brought suit against the defendant upon a note sent originally to him for collection from a bank in Detroit, and which he failed to protest, and on account thereof forwarded the money to the bank in Detroit, and brought suit in his own name against defendant as maker.' The note was indorsed by the payees in blank. The defendant claimed that he was not liable upon the note — -first, because the plaintiff never had any title to the same; and second, because there never was any authority given to Frank Stiner to sign defendant’s name to the note.
There was testimony introduced before the jury upon these issues, and the questions of fact were found by the jury adversely to the defendant’s positions.
The charge of the court was lucid, and clearly stated the propositions of law arising in the case.
There is no error in the record and
The judgment is affirmed.
The other Justices concurred.